NUMBER 13-20-00411-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


TATIANA LEONARD,                                                          Appellant,

                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                  Memorandum Opinion by Justice Silva

      Appellant Tatiana Leonard appeals her conviction for continuous violence against

a family member, a third-degree felony. See TEX. FAM. CODE ANN. § 25.11(a), (e). Leonard

entered a guilty plea and was placed on community supervision, deferred adjudication.

See TEX. CODE CRIM. PROC. ANN. art. 42A.101(a). Following a motion to revoke probation

and adjudicate guilt, Leonard pleaded not true to two allegations and true to four
allegations. At the conclusion of the hearing, the trial court found all of the allegations

true, revoked Leonard’s community supervision, adjudicated her guilty of the underlying

offense, and sentenced her to two years’ confinement in the Texas Department of

Criminal Justice Institutional Division. Leonard’s court-appointed appellate counsel has

filed an Anders brief stating that there are no arguable grounds for appeal. See Anders v.

California, 386 U.S. 738, 744 (1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders, Leonard’s court-appointed appellate counsel filed a brief and

a motion to withdraw with this Court, stating that his review of the record yielded no

grounds of reversible error upon which an appeal can be predicated. See id. Counsel’s

brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 406 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510

n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Leonard’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Leonard’s counsel also informed this Court in writing that he


                                             2
(1) notified Leonard that counsel filed an Anders brief and a motion to withdraw;

(2) provided Leonard with copies of both pleadings; (3) informed Leonard of her rights to

file a pro se response, to review the record prior to filing a response, and to seek

discretionary review in the Texas Court of Criminal Appeals if this Court finds that the

appeal is frivolous; and (4) provided Leonard with a form motion for pro se access to the

appellate record with instructions to sign and file the motion with the court of appeals

within ten days by mailing it to the address provided. See Anders, 386 U.S. at 744; Kelly,

436 S.W.3d at 319–20; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252

S.W.3d at 409 n.23. An adequate time has passed, and Leonard has not requested

access to the record nor filed a pro se response.

                              II.    INDEPENDENT REVIEW

      Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed counsel’s brief and the entire record, and we have found

nothing that would support a finding of reversible error. See Bledsoe v. State, 178 S.W.3d

824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                              III.   MOTION TO WITHDRAW

      In accordance with Anders, Leonard’s attorney asked this Court for permission to

withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d


                                            3
at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no

pet.)). We grant counsel’s motion to withdraw. Within five days of the date of this Court’s

opinion, counsel is ordered to send a copy of this opinion and this Court’s judgment to

Leonard and to advise her of her right to file a petition for discretionary review. 1 See TEX.

R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 411 n.35; Ex parte Owens, 206

S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                            IV.     CONCLUSION

        We affirm the trial court’s judgment.

                                                                              CLARISSA SILVA
                                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
31st day of March, 2022.




        1  No substitute counsel will be appointed. If Leonard seeks further review of this case by the Texas
Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary review or file
a pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of either this opinion or the last timely motion for rehearing or timely motion for en banc
reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for discretionary review
must be filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for
discretionary review should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See
id. R. 68.4.
                                                       4